
	

113 S1152 IS: Building a Health Care Workforce for the Future Act
U.S. Senate
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1152
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2013
			Mr. Reed (for himself
			 and Mr. Blunt) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to help build a
		  stronger health care workforce.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Building a Health Care Workforce
			 for the Future Act.
		2.Grants to States
			 for scholarship programsSubpart III of part D of title III of the
			 Public Health Service Act (42 U.S.C. 254l et seq.) is amended by adding at the
			 end the following:
			
				338N.Grants to
				States for scholarship programs
					(a)In
				generalThe Secretary shall award grants to eligible States to
				enable such States to implement scholarship programs to ensure, with respect to
				the provision of health services, an adequate supply of physicians, dentists,
				behavioral and mental health professionals, certified nurse midwives, certified
				nurse practitioners, physician assistants, and pharmacists or other health
				profession as determined by the Secretary.
					(b)Eligible
				StatesTo be eligible to receive a grant under this section, a
				State shall submit to the Secretary an application containing such information
				as the Secretary determines necessary to carry out this section.
					(c)Eligible
				participantsTo be eligible to participate in a scholarship
				program carried out with a grant received under this section, an individual
				shall—
						(1)be accepted for
				enrollment, or be enrolled, as a full-time student—
							(A)in an accredited
				(as determined by the Secretary) educational institution in a State; and
							(B)in a course of
				study or program, offered by such institution and approved by the Secretary,
				leading to a degree in medicine, dentistry, school of pharmacy, other health
				profession designated by the Secretary, nursing college, or an appropriate
				degree from a graduate program of behavioral and mental health;
							(2)submit to the
				State, an application to participate in the program; and
						(3)sign and submit
				to the State, at the time of the submission of the application under paragraph
				(2), a written contract that requires the individual to—
							(A)accept payments
				under the scholarship;
							(B)maintain a
				minimum level of academic standing during the period of the scholarship, as
				determined by the Secretary;
							(C)if applicable,
				complete an accredited residency training program;
							(D)become licensed
				in the applicant’s State of residence; and
							(E)serve as a
				provider for 1 year in—
								(i)a
				health professional shortage area (as defined by the National Health Service
				Corps under section 332);
								(ii)a medically
				underserved area (as defined for purposes of section 330); or
								(iii)any other
				shortage area defined by the State and approved by the Secretary;
								in the
				applicant's State of residence for every year in which the applicant received a
				scholarship.(d)Designation of
				areasTo be eligible to receive a grant under this section, a
				State shall adequately demonstrate to the Secretary that the State has
				designated appropriate health professions or specialty shortage areas.
					(e)Required
				disclosuresIn disseminating application and contract forms to
				individuals desiring to participate in a scholarship program funded under this
				section, the State shall include with such forms a summary of the rights and
				liabilities of an individual whose application is approved (and whose contract
				is accepted), including a clear explanation of the damages to which the State
				is entitled in the case of the individual’s breach of the contract.
					(f)Awarding of
				contracts
						(1)In
				generalA State that enters into a contract with an individual
				under subsection (c)(3) shall, with respect to the program in which the
				individual is enrolled, agree to pay—
							(A)all tuition and
				costs associated with the program;
							(B)any other
				reasonable educational expenses, including fees, books, and laboratory
				expenses, related to the program; and
							(C)a cost-of-living
				stipend in an amount to be determined the Secretary.
							(2)Consideration
				by StateIn entering into contracts with individuals that meet
				the requirements of subsection (c), the State shall consider the extent of the
				applicant's demonstrated interest in the provision of care services in a
				particular provider shortage area.
						(g)Matching
				fundsA State receiving a grant under this section shall, with
				respect to the costs of making payments on behalf of individuals under the
				scholarship program implemented by the State under the grant, make available
				(directly or through donations from public or private entities) non-Federal
				contributions in cash toward such costs in an amount equal to not less than $1
				for each $1 of Federal funds provided under the grant.
					(h)Direct
				administration by State agencyThe scholarship program of any
				State receiving a grant under this section shall be administered directly by a
				State agency.
					(i)Report by
				SecretaryNot later than 4 years after the date of enactment of
				this section, and every 5 years thereafter, the Secretary shall submit to
				Congress a report concerning—
						(1)the number of
				scholarships awarded under the State scholarship program;
						(2)the number of
				scholarship recipients, broken down by practice area, serving in the profession
				originally awarded a scholarship for 1 year after the completion of the service
				period required under subsection (c)(3)(E);
						(3)the number of
				scholarship recipients, broken down by provider type, practicing in an
				underserved area 1 year after the completion of the service period required
				under subsection (c)(3)(E);
						(4)data on any
				changes in health professional shortage areas or medically underserved areas
				within the State;
						(5)remaining gaps in
				such health professional shortage areas or medically underserved areas;
						(6)the number of
				additional full-time physicians that would be required to eliminate such health
				professional shortage areas or medically underserved areas in the State;
						(7)the number of
				individuals who received a scholarship but failed to comply with its
				requirements;
						(8)the action taken
				by the State to recoup scholarship funds in the case of any non-compliance;
				and
						(9)recommendations
				to improve the program under this section.
						(j)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $20,000,000 for each of fiscal years 2014 through 2018.
				Not less than 50 percent of the amount appropriated for a fiscal year under
				this subsection shall be used to provide scholarships to providers who intend
				on pursuing careers in primary
				care.
					.
		3.Increasing
			 mentoring and transforming competencies in primary careTitle VII of the Public Health Service Act
			 is amended by inserting after section 747A (42 U.S.C. 293k–1), the
			 following:
			
				747B.Developing
				effective primary care mentors and improving mentorship opportunities for
				medical students
					(a)Grants To
				cultivate primary care mentors and improve primary care mentorship
				opportunities for medical studentsThe Secretary may award grants
				to eligible medical schools to assist such schools in developing and
				strengthening primary care mentorship programs and cultivating leaders in
				primary care among students.
					(b)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
						(1)be an accredited
				medical school or college of osteopathic medicine; and
						(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including an assurance that the
				applicant will use amounts received under the grant to—
							(A)establish or
				enhance existing mentorship programs, including—
								(i)incentivizing
				medical school faculty (through financial or other reward systems) to
				participate as a mentor of other primary care physician faculty members and
				students;
								(ii)providing
				resources for aspiring mentors to participate in workshops or other learning
				experiences in which primary care physicians can learn about effective
				strategies in primary care mentoring;
								(iii)enabling
				successful primary care mentors on medical school faculty to spend time at
				another institution where they can promote best practices in mentoring primary
				care leaders and students; and
								(iv)developing
				web-based resources for mentors to interact regularly and share successful
				strategies; or
								(B)cultivate
				interest and leaders in primary care among students, including—
								(i)offering students
				that identify interest in primary care upon matriculation, longitudinal
				experiences in primary care to care for and track the health and wellness of
				patients throughout medical school;
								(ii)arranging
				partnerships with private practices, insurers, schools of public health, public
				health departments, and community-based service projects with the goal of
				providing students with the opportunity to interact with primary care mentors
				from a variety of health care settings;
								(iii)providing
				stipends or other forms of financial resources to students who work with
				designated mentors in the field of primary care in underserved urban and rural
				communities; and
								(iv)supporting
				opportunities for students to engage in practice redesign or other efforts in
				which primary care physicians are taking a leadership role in delivery system
				reform.
								(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $20,000,000 for each of fiscal years 2014 through
				2020.
					747C.Developing
				and promoting new competencies
					(a)Grants To
				develop and promote new competenciesIn order to foster
				curricular innovations to improve the education and training of health care
				providers, the Secretary shall award grants to medical and other health
				professions schools to promote priority competencies (as described in
				subsection (b)).
					(b)Priority
				competenciesIn awarding grants under subsection (a), the
				Secretary, acting through the Advisory Committee on Training in Primary Care
				and Dentistry, shall select an annual competency to direct the awarding of such
				grants. Such annual competencies may include—
						(1)patient-centered
				medical homes;
						(2)chronic disease
				management;
						(3)integration of
				primary care and mental health care;
						(4)integration of
				primary care, public and population health, and health promotion;
						(5)cultural
				competency;
						(6)domestic
				violence;
						(7)improving care in
				medically undeserved areas; and
						(8)team-based
				care.
						(c)Grant
				recipientsThe Secretary may award grants under subsection (a) to
				programs that provide education or training for—
						(1)physicians;
						(2)dentists and
				dental hygienists;
						(3)physician
				assistants;
						(4)mental and
				behavioral health providers;
						(5)public and
				populations health professionals; or
						(6)pharmacists.
						(d)Consideration
				in evaluating grant applicationsThe Secretary shall give
				consideration to applicants that are proposing to partner with other medical
				programs, health professions programs, or nursing programs.
					(e)Grantee
				reportsThe recipient of a grant under this section shall, not
				later than 180 days after the end of the grant period involved, submit to the
				Advisory Committee, a report on the following (where appropriate):
						(1)A description of
				how the funding under the grant was used by the grantee.
						(2)A description of
				the intended goal of such funding.
						(3)A description of
				the challenges faced by the grantee in reaching the goal described in paragraph
				(2).
						(4)A description of
				the lessons learned by the grantee related to the grant activities.
						(f)Recommendations
				of the Advisory CommitteeThe Advisory Committee, based on the
				information submitted under subsection (d), shall annually report to the
				Secretary on outcomes of the activities carried out under grants under this
				section, including specific recommendations for scaling up innovations to
				promote education and training of health care providers in the priority
				competencies described in subsection (b).
					(g)Authorization
				of appropriationsThere are authorized to be appropriated,
				$10,000,000 for each of fiscal years 2014 through 2018 to carry out this
				section.
					.
		4.Study on
			 documentation requirements for cognitive serviceNot later than 3 years after the date of
			 enactment of this Act, the Institute of Medicine shall conduct a study, and
			 submit a report to Congress, concerning the documentation requirements for
			 cognitive services (evaluation and management services) required under the
			 Medicare and Medicaid programs under titles XVIII and XIX of the Social
			 Security Act, and through private health insurers. Such study shall include an
			 evaluation of—
			(1)how documentation
			 requirements designed for paper-based records should be modified for electronic
			 records;
			(2)whether or not
			 the documentation requirements are overly burdensome on physicians and detract
			 from patient care;
			(3)the
			 administrative costs to physician practices of the current documentation
			 requirements;
			(4)the average
			 amount of time required by physicians to document cognitive services;
			(5)options to more
			 appropriately compensate physicians for evaluation and management of patient
			 care without requiring excessive documentation of cognitive services;
			 and
			(6)recommendations
			 for less burdensome alternatives or changes to existing documentation
			 requirements of cognitive services.
			
